DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.
 	Claims 1-3, 7-24 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-3, 7-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki et al. (US 2012/0217439) in view of Yasushi et al. (JP 2005/272537). 
	Regarding claim 1: Higaki is directed to a transparent resin composition comprising
	an aromatic polycarbonate resin; and

	Yasushi is directed to a polycarbonate composition including polycarbonate resin (p. 4 Yasushi) that comprises a water insoluble organic sulfonic acid and/or metal salt therefore, which is used in an amount of 0.001-10 by weight (p. 5 Yasushi). While this amount is based on the total weight of the composition, Example 1 comprises 0.1 parts sp2 and 99.8 parts by weight PC, and therefore includes an amount of about 0.1 parts per 100 parts aromatic polycarbonate resin. (see [0106] of JP 4196861). 

    PNG
    media_image1.png
    345
    769
    media_image1.png
    Greyscale

Yasushi teaches the weight average molecular weight of the aromatic sulfonic acid metal salt compound is preferably 20,000 – 500,000 (p. 3 Yasushi). Example 1 was washed with water and filtered (p. 7 Yasushi) indicating it is water insoluble. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). In the present case, the present invention specifically lists JP 4196862 (JP2005272537 is a publication of JP 4196862) as including the claimed water-insoluble organic acid and/or metal salt thereof. Therefore, it is clear the claimed properties are necessarily present in Yasushi).
One skilled in the art would have been motivated to have selected the flame retardant of Yasushi as the an alkali metal salt flame retardant of choice in Higaki since it provides excellent compatibility and suppresses the occurrence of poor appearance, and mechanical strength even after long term storage (p. 1 Yasushi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the flame retardant of Yasushi as the alkali metal salt flame retardant of choice in Higaki. 

The combination of Higaki and Yasushi doesn't specifically recite a rate of decrease of a total light transmittance after an acceleration test under a condition of 120 °C 100% and 24 hours is within 10% to a total light transmittance of the transparent resin composition before the acceleration test. However, the composition produced in Higaki and Yasushi is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Higaki and Yasushi suggests a transparent resin composition having a rate of decrease of a total light transmittance after an acceleration test within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Regarding claim 3: The viscosity average molecular weight is 1.0 x 10^4 to 5.0x10^4, wherein Mw < Mv. Therefore, it can be determined the weight average molecular weight is less than 50,000. Further, the molecular weights are determined by GPC ([0067] Higaki), and therefore equivalent to in terms of polystyrene. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claims 7-8: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 9: The polycarbonate can have a branched structure of 0.70 to 1.50 mol% ([0140] Higaki). 
Regarding claims 11-12: A light diffusing agent of an inorganic particles having an average particle diameter of the inorganic or organic particle of 0.01 to 50 µm ([0136] Higaki). 
Regarding claim 14: A content of the light diffusing agent is 0.005-3.0 mass to 100 parts of the aromatic polycarbonate resin ([0138] Higaki). 
Regarding claim 15: A drip preventer is added in an amount of 0.03 parts or less per 100 parts polycarbonate ([0165] Higaki). 
Regarding claims 16-18: The molded articles include lighting covers for transmisive displays ([0175] Higaki) which include a diffusing agent ([0295]) (equivalent to a diffusive cover for lighting apparatus for display). 
Regarding claim 19: Claim 1 recites a water insoluble organic sulfonic acid and/or metal salt thereof, and therefore the water insoluble organic sulfonic acid, or metal salt thereof, are listed in the alternative. Therefore, claim 19 is obvious for the same reasons set forth above in claim 1 since a water insoluble organic sulfonic acid is taught.  
Regarding claim 20: Yasushi teaches the weight average molecular weight of the aromatic sulfonic acid metal salt compound is preferably 20,000 – 500,000 (p. 3 Yasushi).
Regarding claim 21: Claim 1 recites a water insoluble organic sulfonic acid and/or metal salt thereof, and therefore the water insoluble organic sulfonic acid, or metal salt thereof, are listed in the alternative. Therefore, claim 19 is obvious for the same reasons set forth above in claim 1 since a water insoluble organic sulfonic acid is taught.  
Regarding claim 22: Working Example 1 utilizes a polystyrene polymer of acrylonitrile-styrene having a sulfonic acid group introduced and neutralized with potassium hydroxide. See p. 7 “Execution sample 1” Yashushi. This is equivalent to a potassium salt of polystyrene sulfonic acid. 
Regarding claim 24: The total light transmittance of the composition is tested by JIS K7136 ([0190] Higaki), wherein Working Examples 36-37, 41-42 have a total light transmittance of not less than 85% (Table 4 Higaki). 


	 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higaki/ Yasushi as applied to claim 1 above, and further in view of Sasaki et al. (US 2017/0327639).
The limitations of claim 1 are incorporated here by reference. 
	Regarding claim 10: The combination of Higaki and Yasushi doesn’t mention a polycarbonate-polyorganosiloxane copolymer.
	Sasaki is directed to a method of making a polycarbonate-polyorganosiloxane copolymer for a good balance of flame retardancy, impact resistance, and economical efficiency ([0101] Sasaki). Therefore, it would have been obvious to one skilled in the art at time the invention was filed to have included a polycarbonate-polyorganosiloxane copolymer in the composition of Higaki and Yasushi. 


Allowable Subject Matter

Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 12/15/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Ex Parte Vigano echoes the mere fact that something may occur is not sufficient. MPEP 2112 (IV). Amended claim 1 recites properties of transparency and according to the Examiner, all the compositions allegedly taught in Higaki and Yasushi should meet claim 1. However, as shown in Table 3 Example 2-9 does not poises the required property, whereas the others do. Hence, Applicants have demonstrated that even if all the structural limitations of claim 1 are met, the resulting composition would not necessarily have the required properties. 
	This argument is not found persuasive since it is not clear why the properties would not be met by Higaki and Yasushi. Example 2-9 has a total light transparency of 87.8% and an acceptable durability (79.1%). Further, replacing C1 or C2 with the same flame retardants of that used in the present invention would have been expected to have the same properties to one skilled in the art.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764